Exhibit News Release AGL Resources Reports Third Quarter and Year-to-Date 2009 Results and Guides to Higher-End of Earnings Guidance · Company expects results for 2009 to be at the high end or slightly above previously provided earnings guidance range · Third quarter 2009 diluted earnings per share (EPS) of $0.16 per share are lower than the $0.85 per diluted share in third quarter 2008 largely due to decreased gains on wholesales services segment’s storage hedges · Year-to-date diluted EPS of $1.97 per share, compared with $1.87 per diluted share for the prior-year period ATLANTA – October 29, 2009 – AGL Resources Inc. (NYSE: AGL) today reported third quarter net income of $12 million, or $0.16 per basic (and diluted) share, compared with net income of $65 million, or $0.85 per basic (and diluted) share, for the third quarter of 2008. For the nine months ended September 30, 2009, net income was $151 million, or $1.97 per diluted share, compared with net income of $143 million, or $1.87 per diluted share, for the same period in 2008. “We continue to execute on our business plan and the results are evident in our performance through the first nine months of this year,” said John W.
